Exhibit 10.1

 

FOURTH AMENDMENT

TO

CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Fourth Amendment"), dated as of
May 18, 2006, is entered into by and among SCOTIA PACIFIC COMPANY LLC, a
Delaware limited liability company (the "Company"), each of the Banks (as
defined in the Credit Agreement referred to below) party to the Credit
Agreement, and BANK OF AMERICA, N.A., as agent for the Banks (the "Agent").

RECITALS

 

A.           The Company, the Banks, and the Agent are parties to the Credit
Agreement, dated as of July 20, 1998, as amended by (i) the First Amendment to
Credit Agreement, dated as of July 16, 1999, (ii) the Second Amendment to Credit
Agreement, dated as of June 15, 2001 and (iii) the Third Amendment to Credit
Agreement, dated as of June 20, 2003 (the "Credit Agreement"), pursuant to which
the Agent and the Banks have extended certain credit facilities to the Company.

B.           The parties hereto desire to amend the Credit Agreement as set
forth herein, subject to the terms and conditions of this Fourth Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

Section 1.          Defined Terms. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement.

Section 2.          Amendment to the Credit Agreement. The Credit Agreement is
hereby amended, effective as of the date this Fourth Amendment becomes effective
in accordance with Section 4 hereof, as follows: the definition of "Scheduled
Termination Date" in Section 1.1 of the Credit Agreement is hereby amended by
deleting such definition in its entirety and inserting the following new
definition in replacement thereof:

"Scheduled Termination Date" means July 6, 2007, or such later date to which the
Scheduled Termination Date is extended in accordance with Section 2.13.

Section 3.          Representations and Warranties. The Company hereby
represents and warrants to the Agent and the Banks, as of the date hereof and as
of the Effective Date (as defined in Section 4 hereof), as follows:

 

(a)

No Indenture Default or Indenture Event of Default exists.



(b)          The execution, delivery and performance by the Company of this
Fourth Amendment have been duly authorized by all necessary limited liability
company actions and other actions and do not and will not require any
registration with, consent or approval of, notice to or action by, any person
(including any governmental agency) in order to be effective and enforceable.
Without limiting the foregoing, this Fourth Amendment has been approved by a
resolution of the Board of Managers of the Company, including all Independent
Managers, and does not require consent of the Trustee or Rating Agency
Confirmation or consent of the Noteholders (as those terms are defined in the
Indenture). The Credit Agreement as amended by this Fourth Amendment constitutes
the legal, valid and binding obligation of the Company, enforceable against it
in accordance with its terms, without defense, counterclaim or offset as of the
date hereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors' rights
generally or by equitable principles relating to enforceability.

(c)          All representations and warranties of the Company contained in the
Credit Agreement are true and correct, except that the term "Offering
Memorandum" shall be deemed to include subsequent filings by the Company with
the Securities and Exchange Commission.

(d)          The Company is entering into this Fourth Amendment on the basis of
its own investigation and for its own reasons, without reliance upon the Agent
and the Banks or any other person.

Section 4.          Effective Date. This Fourth Amendment and the effectiveness
of the amendments set forth in Section 2 hereof shall be effective as of May 18,
2006 (the "Effective Date") upon satisfaction in full in the judgment of the
Agent and the Banks of each of the following conditions precedent set forth in
this Section 4:

(a)          The Agent has received from the Company and all the Banks a duly
executed original, or facsimile of such executed original, of this Fourth
Amendment.

(b)          The Company shall have paid (1) to the Agent all costs and expenses
incurred by the Agent to the date hereof in connection with the Credit
Agreement, this Fourth Amendment, and the transactions contemplated hereby and
thereby and (2) to the Agent for the account of each Bank any fees that the
Company has agreed to pay on or prior to the Effective Date.

Section 5.          Reservation of Rights. The Company acknowledges and agrees
that the execution and delivery by the Agent and the Banks of this Fourth
Amendment shall not be deemed to create a course of dealing or otherwise
obligate the Agent or the Banks to enter into similar amendments under the same
or similar circumstances in the future.

Section 6.        Miscellaneous.

(a)          Except as herein expressly amended, all terms, covenants and
provisions of the Credit Agreement are and shall remain in full force and effect
and all references therein to such Credit Agreement shall henceforth refer to
the Credit Agreement as amended by this Fourth Amendment.



 

 

(b)          This Fourth Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. No
third party beneficiaries are intended in connection with this Fourth Amendment.

(c)          This Fourth Amendment shall be governed by and construed in
accordance with the law of the State of New York.

(d)          This Fourth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

(e)          This Fourth Amendment, together with the Credit Agreement, contains
the entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Fourth Amendment supersedes all prior
drafts and communications with respect thereto. This Fourth Amendment may not be
amended except in accordance with the provisions of Section 10.1 of the Credit
Agreement.

(f)           If any term or provision of this Fourth Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Fourth Amendment
or the Credit Agreement, respectively.

(g)          The Company confirms its obligations under Section 10.4(b) of the
Credit Agreement to reimburse the Agent for all costs and expenses incurred by
the Agent in connection with this Fourth Amendment.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Fourth
Amendment as of the date first above written.

SCOTIA PACIFIC COMPANY LLC

 

 

By:

_/s/ Gary L. Clark___________________

 

 

Name:

____Gary L. Clark___________________

 

 

Title:

Vice President Finance & Administration and CFO

 

BANK OF AMERICA, N.A., as Agent and as a Bank

 

 

By:

_/s/ Clara Yang Strand________________

 

 

Name:

____Clara Yang Strand________________

 

Title:

Senior Vice President

 

 

 

THE BANK OF NOVA SCOTIA, as a Bank

 

 

By:

_/s/_Olivia L. Braun__________________

 

 

Name:

____Olivia L. Braun__________________

 

Title:

Director

 



 

 

KEYBANK NATIONAL ASSOCIATION, as a Bank

 

 

By:

__/s/ Michael V. Lugli_______________

 

 

Name:

____Michael V. Lugli________________

 

Title:

Senior Vice President

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Bank

 

 

By:

__/s/ Raymond R. Anderson____________

 

Name:

____Raymond R. Anderson____________

 

 

Title:

Vice President

 

 

 

 

 

 